 DEBOLT TRANSFERDeBolt Transfer, Inc. and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters' Steel HaulersLocal Union No. 800. Case 6-CA-13461(E)18 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 8 June 1983 Administrative Law JudgeRobert W. Leiner issued the attached supplementaldecision. The General Counsel filed exceptions anda supporting brief, and the Applicant filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions as modified and to adoptthe recommended Order.The Applicant applied to the Board for an awardfor fees and expenses under the Equal Access toJustice Act' (EAJA) after the Board adopted thejudge's recommended Order and dismissed the8(a)(5), (3), and (1) complaint in the unfair laborpractice proceeding reported at 259 NLRB 889(1982).We agree with the judge, for the reasons hestated, that the Applicant is eligible to receive anaward within the meaning of Section 102.143(c)(5)of the Board's Rules and Regulations; and that theGeneral Counsel was not "substantially justified" inissuing and prosecuting the unfair labor practicecomplaint under Section 102.144. For the followingreasons, we agree that the award should includesums the Applicant expended before the EAJA'seffective date and sums incurred pursuing thisEAJA award.1. Congress enacted the EAJA in 1980, amend-ing existing statutes to authorize fee and expenseawards to prevailing parties in specified adversaryadjudications and civil actions against the UnitedStates.2In so doing, Congress deliberately depart-ed from the "American Rule," which mandatesthat each litigant ordinarily pays his or her own at-torney's fees, Alyeska Pipeline v. Wilderness Society,I EAJA, Pub. L. 96-481, 94 Stat. 2325 (1980); Board's Rules and Reg-ulations, Sec. 102.143, el seq.2 The EAJA is codified in two code sections: 5 U.S.C § 504 (1980 ed..Supp. IV), establishing procedures under which administrative agenciesshall award costs and fees to prevailing parties other than the UnitedStates in an adversary adjudication, and 28 U.S.C. § 2412 (1980 ed.,Supp. IV), waiving the Government's sovereign immunity with respectto fees in civil actions unless expressly prohibited by statutes421 U.S. 240, 247 (1975). "The governing principleof the [EAJA] is that the 'United States should paythose expenses which are incurred when the gov-ernment presses unreasonable positions during liti-gation."' Matthews v. U.S., 713 F.2d 677, 683-684(1 lth Cir. 1983), citing Goldhaber v. Foley, 698 F.2d193, 197 (3d Cir. 1983).The EAJA became effective 1 October 1981 and,according to Section 208 of the Act, it applies to"any adversary adjudication ...which is pendingon, or commenced on or after, such date." Section102.143(a) of the Board's Rules and Regulationsprovides, "The term 'adversary adjudication' ...means unfair labor practice proceedings pendingbefore the Board on complaint ...at any time be-tween October 1, 1981, and September 30, 1984."The judge's decision in the unfair labor practicecase issued 26 May 1981, and was before the Boardon the General Counsel's exceptions until the Deci-sion and Order issued 4 January 1982. The casewas thus "pending before the Board" on and after1 October 1981. The General Counsel concedesthis point, but nevertheless argues the EAJA doesnot authorize an award for legal work performedbefore 1 October 1981. We believe that neither theEAJA nor its legislative history contemplates a bi-furcation of pre- and post-effective date work foraward purposes.Unless there is contrary indication in the legisla-tive history, the statute's words govern its interpre-tation and they should be given their plain, clear,and common meaning.3Section 208 of the EAJA,as noted, applies to any adversary adjudication"pending on, or commenced on or after [1 October1981]." The EAJA's legislative history is silent onthe retroactivity issue. In Berman v. Schweiker, 713F.2d 1290, 1296-1297 (7th Cir. 1983), a recentEAJA action arising out of a Social Security Ad-ministration adjudication, the court held as follows:Applying one of the basic canons of statuto-ry interpretation-the plain meaning of thestatute-Section 208 should cover work per-formed before and after the effective date ofthe Act as long as the action was pending onOctober 1, 1981 or was commenced on orafter that date. Once a prevailing party, as inthe instant case, establishes that the action waspending on October 1, the Act becomes appli-cable. If Congress had intended to excludepre-effective date fees, it could have done soby simply stating in Section 208 that only post-effective date fees for pending actions or ac-tions commenced on or after October 1, 19813 See, e.g., CPSC v. GTE Sylvania, 447 U.S. 102, 108 (1980). Aaron v.SEC, 446 U.S 680. 700 (1980)271 NLRB No. 51299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere covered by the Act. Congress havingfailed to exclude pre-effective date fees, it isinappropriate for a court to impose a limitationwhich Congress chose not to impose. [Foot-note and citation omitted.]We will not, contrary to the General Counsel, readinto the statute a qualification-that the EAJA ap-plies to pending cases, but only to the post-effec-tive date portion of the work done-that does notexist and is clearly contrary to the plain meaning ofthe EAJA. We agree rather with the Third Cir-cuit's conclusion in Natural Resources DefenseCouncil v. USEPA, 703 F.2d 700, 712 (1983), anEAJA action brought against the EPA, that "[t]hetest is not when the services were rendered, butwhether the action was pending on October 1,1981."4Accordingly, we hold that the award shall in-clude pre-I October 1981 fees and expenses in-curred defending the unfair labor practice case.52. Section 102.144(a) of the Board's Rules andRegulations, inter alia, limits the eligible applicant'saward to fees and expenses incurred "in connectionwith an adversary adjudiction." The GeneralCounsel asserts that "adversary adjudication" refersonly to the unfair labor practice proceeding, andmaintains that the judge improperly awarded feesand expenses incurred after the Board's decision inthat case issued. We agree with the judge that feesand expenses involved in seeking an EAJA awardare expanded "in connection with" the unfair laborpractice proceeding. It would be inconsistent withthe purpose of a fee-shifting statute such as this todilute the fee award by refusing compensation forthe time reasonably spent securing the right to theaward. In an EAJA case involving the Board, theFourth Circuit specifically held, "The amount ofthe recovery may include the time spent preparingand prosecuting the motion for attorney's fees."Tyler Business Services v. NLRB, above at 77.Accord: Ocasio v. Schweiker, 540 F.Supp. 1320,4 Every court of appeals that has ruled on this issue agrees that theEAJA permits a retroactive fee award so long as the matter was pendingon I October 1981. See, in addition to the Seventh Circuit's Berman caseand the Third Circuit's Natural Resources case, Matthews v. U.S., 713F.2d 677, 682 (11th Cir. 1983); Kay Mfg. Co v. US., 699 F.2d 1376, 1378-79 (Fed. Cir. 1983); Tyler Business Services v. NLRB, 695 F.2d 73, 77 (4thCir. 1982), rehearing en banc denied Feb. 7, 1983.We note that the Supreme Court has similarly interpreted other fee-shifting statutes as applying to work performed before the effective dateof the law where the case was pending on that date. Hutto v. Finney, 437U.S. 678 fn. 23 (1978) (42 U.S.C. § 1988); Bradley v. School Bd. of the Cityof Richmond, 416 U.S. 696, 711-721 (1974) (20 U.S.C. § 1617).6 See Robertson and Fowler, Recovering Attorneys' Fees From the Gov-ernment under the Justice Act., 56 Tulane L. Rev. 903, 943-944 (1982), inwhich the authors contend that retroactive application is consistent withthe purposes of the EAJA.1323 (S.D.N.Y. 1982); Photo Data v. Sawyer, 533F.Supp. 348, 353 (D.D.C. 1982).6We therefore hold that the award shall includefees and expenses for time spent pursuing recoveryof attorney's fees under the EAJA.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Applicant, DeBolt Trans-fer, Inc., Homestead and Ambridge, Pennsylvania,shall be awarded $6008.18 pursuant to its EAJAapplication, as amended.6 The General Counsel himself notes that the Justice Department haschosen not to contest the recoverability of sums incurred pursuing theEAJA claim, and concedes that the Administrative Conference of theUnited States, in drafting the model EAJA rules, contemplated that anapplicant's counsel would be reimbursed for time spent in successfullyprosecuting an EAJA application. (46 Fed. Reg. 15895, 15899 (Mar. 10,1981)).SUPPLEMENTAL DECISION AND ORDER(Equal Access to Justice Act)ROBERT W. LEINER, Administrative Law Judge. ThisSupplemental Decision and Order is issued pursuant toSub-part T, Section 102.153 of the Board's Rules andRegulations, 29 C.F.R. Chapter I, Part 102.On January 4, 1982, the Board issued its Decision andOrder in the underlying proceeding (259 NLRB 889) dis-missing the 8(a)(1), (3), and (5) complaint in its entirety.On January 28, 1982, DeBolt Transfer, Inc., herein some-times called Applicant, filed an application for attorneyfees and expenses under the Equal Access to JusticeAct. 'On February 24, 1982, the General Counsel moved todismiss the application on various grounds, which motionwas denied in part and granted in part by my order ofMarch 19, 1982, which, in turn, authorized the GeneralCounsel to file an answer to the DeBolt application.s Byvirtue of the order granting in part the General Coun-sel's motion to dismiss, DeBolt on March 25 1982, filed asupplement to its application wherein it specified thedates on which certain expenses of $90.88 were incurred.The supplemental application showed that all such$90.88 expenses were incurred after the July 17, 1980 is-suance of complaint except for a 70-cent phone callwhich was incurred on June 5, 1980.On April 22, 1982, the General Counsel submitted itsanswer to the application which answer admitted in partand denied in part the allegations of the application. OnMay 10, 1982, DeBolt filed its reply to the GeneralCounsel's answer wherein, inter alia, it moved that theGeneral Counsel's answer should be dismissed as untime-5 U.S.C. 504, Pub. L. 96-481, 94 Stat. 2325; Regulations of the Na-tional Labor Relations Board, Sec. 102.143, et seq.; 29 C.F.R. 102.2 Meanwhile, DeBolt, on March 12, 1982, had filed a verified answerto the General Counsel's motion to dismiss. My order of March 19, 1982,followed.300 DEBOLT TRANSFERly filed under Board Rules and Regulations, Section102.150(a).On May 24, 1982, the General Counsel filed a motionfor leave to file a response to applicant's reply to theGeneral Counsel's answer (which motion I grant), relat-ing principally to Respondent's motion to dismiss theGeneral Counsel's answer as untimely filed. The GeneralCounsel also moved that Respondent's reply, in turn, bedismissed as untimely filed.Disposition of MotionsIn support of DeBolt's motion to dismiss the GeneralCounsel's answer as untimely filed, it notes that myorder granting in part and denying in part the GeneralCounsel's motion to dismiss was dated March 19, 1982,and that the General Counsel's answer which was to befiled pursuant to that order was dated April 22, 1982.DeBolt points to Section 102.150(a) which provides,inter alia, that the "filing (by the General Counsel) of amotion to dismiss the application shall stay the time forfiling an answer to a date 30 days after issuance of anyOrder denying the motion." Thus, DeBolt urges that theGeneral Counsel's answer is dated beyond the 30-dayperiod for filing the answer.In its turn, the General Counsel urges, in its motionfor leave to file a response to the applicant's reply to theGeneral Counsel's answer, (a) that its April 22 answerwas timely filed because under the Board's Rules andRegulations concerning the computation of time forfiling papers (Sec. 102.114(a)), the day of the issuance ofmy Order (March 19, 1982) is not to be counted and that3 days in addition are to be allowed for mailing. In short,since the General Counsel's answer was indeed filed withme at 4:39 p.m. on April 22, the answer was filed on the30th day. The General Counsel further argues (b) that, inany case, since the applicant, pursuant to my order, didnot file its supplement to its application until March 26,1982, regardless of Respondent's characterization of thematters therein as "minor" and since the matters in thesupplement were required to be addressed in the GeneralCounsel's answer, the General Counsel's answer was inany event filed on April 22, 1982, within the Section102.150(a) 30-day period in view of the date of appli-cant's compliance with the order (March 26, 1982) ratherthan the date (March 19, 1982) of the Order. For theabove reasons submitted by the General Counsel, I denyRespondent's application to dismiss the General Coun-sel's answer as untimely filed.Further, the General Counsel, in its response to theApplicant's reply to the General Counsel's answer, as-serts that Applicant's reply to the General Counsel'sanswer was itself untimely filed. The General Counselargues that pursuant to Section 102.150(d) of the Board'sRules and Regulations, a reply may be filed within 15days after the service of an answer. The General Coun-sel's answer was served on Respondent by mail on April22, 1982. Accordingly, the General Counsel asserts that,not counting April 22, and adding 3 days to the pre-scribed period as required under Section 102.114(a), theApplicant's reply should have been filed not later thanMonday, May 10, 1982. The reply, according to theGeneral Counsel, was not filed until it was received byme. In this regard, notes the General Counsel, Section102.114(b) of the Board's Rules provides that the docu-ment "must be received by the Board ...before theclose of business of the last day of the time limit ... ."Since the Applicant's reply to the answer was firstmailed on May 10, and was not received by me untilMay 11, the General Counsel argues that it was untimelyfiled and should be stricken and disregarded. I agree. Re-spondent has offered no explanation for its failure toabide by the plain time limitations in Sections 102.150(d)and 102.114(a) and there has been no showing of anhonest attempt to substantially comply or why compli-ance was not possible. Alfred Nickles Bakery, 209 NLRB1058, 1059 (1974); Auto Chevrolet, 249 NLRB 529 (1980).Notwithstanding that Applicant's reply to the GeneralCounsel's answer was untimely filed, and I have strickenit on the General Counsel's motion, in fact, it cannot besubstantially disregarded because the same matters con-tained in Applicant's reply have been urged continuallyby Applicant and argued by the General Counselthroughout these supplemental proceedings. Therefore,though I strike the Applicant's reply as untimely, the ar-guments contained therein have been repeatedly assertedand are nevertheless before me and taken account of.The Merits of the Disputed ApplicationThe General Counsel admits certain of the allegationsof DeBolt's application including (1) that Applicant isthe Respondent who prevailed in the unfair labor prac-tice proceedings before the Board; (2) that the Board, inits Decision and Order of January 4, 1982, dismissed theGeneral Counsel's 8(a)(1), (3), and (5) complaint in its en-tirety; and (3) that the case was pending before theBoard after October 1, 1981, the effective date of theEqual Access to Justice Act.Eligibility: The General Counsel initially asserted thatRespondent's application was deficient concerning proofof its lack of affiliation with other entities so as to makethe Applicant ineligibile pursuant to requirements con-cerning the net worth (not in excess of S5 million) andaggregate number of employees (fewer than 500) speci-fied in Sections 102.143(cX5)Sand 102.143(g)4of theBoard's Rules and Regulations. Applicant's affiliated networth appears to be less than $3.5 million; and the Gen-eral Counsel does not argue that Respondent employs asmany as 500 employees. The General Counsel, in its3 Sec. 102.143(c): Applicants eligible to receive an award are as fol-lows:(5) any other partnership, corporation, association, or public pri-vate organization with a net worth of not more than SS5 million andnot more than 500 employeesa.4 Sec. 102.143(g): The net worth and number of employees of the ap-plicant and all of its affiliates shall be aggregated to determine eligibility.Any individual, corporation, or other entity that directly or indirectlycontrols or owns a majority of the voting shares or other interests of theapplicant, or any corporation or other entity of which the applicant di-rectly or indirectly owns or controls a majority of the voting shares orother interests, will be considered an affiliate for purposes of this panrt,unless such treatment would be unjust and contrary to the purposes ofthe Equal Access to Justice Act (94 Stat. 2325) in light of the actual rela-tionship between the affiliate entities. In addition, financial relationshipsof the Applicant other than those described in this paragraph may consti-tute special circumstances that will make an award unjust.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatest response (to Applicant's proofs on affiliation andnet worth) of April 21, 1983, concedes that "there is nolonger an issue with respect to Applicant's eligibility." Iagree and therefore conclude that, pursuant to Section102.143(g), Applicant has shown an aggregate net worthof less than $5 million and an aggregate number of em-ployees less than 500. I find that no financial relationshipof the Applicant constitutes special circumstances tomake an award unjust. I therefore conclude, in sum, thatApplicant is "eligible" within the meaning of Section102.143(c)(5) of the Rules and Regulations.Substantially Justified "or" "Reasonable in law or fact":Sec. 102.144(a) of the Rules and Regulations provides:(a) An eligible applicant may receive an awardfor fees and expenses incurred in connection withan adversary adjudication or in connection with asignificant and discrete substantive portion of thatproceeding, unless the position of the GeneralCounsel over which the applicant has prevailed wassubstantially justified. The burden of proof that anaward should not be made to an eligible applicant ison the General Counsel, who may avoid an awardby showing that its position in the proceeding wasreasonable in law and fact.In a memorandum supporting its answer, the GeneralCounsel urges that its position in issuing complaint was"substantially justified" within the meaning of Section504(a) of the Equal Access to Justice Act (EAJA).5TheGeneral Counsel urges, and I agree, that in the measure-ment of the breadth of "substantially justified," the legis-lative history indicates that no adverse presumptionshould be raised based on the fact that the Governmentdid not prevail or that the Government was in good faithadvancing a novel, but credible, extension or interpreta-tion of the law. See Tyler Business Services v. NLRB,supra. Thus litigation of novel or close questions of factor law by the General Counsel is not to be effectivelybarred by EAJA by burdening the General Counsel withexpenses and fees thereby inhibiting the Government invigorous enforcement of the National Labor RelationsAct. In addition, the General Counsel urges that (1)there was at least some issue relating to credibility andthat (2) the General Counsel should not be liable forthese attorney fees and expenses where, as here, therewas a genuine issue of contract interpretation. I concludeto the contrary: There was no credibility issue; and therewas no genuine issue of contract interpretation.The General Counsel argues in this latter regard that,while the contract provisions permitted the cancellationof individual equipment leases (G.C. answer, p. 4), theGeneral Counsel was reasonable in issuing a complaint ons The General Counsel points to the legislative history (S. Rep. No.96-253, at 6; H.R. Rep. No. 96-9418 at 10 to show that the test of "sub-stantially justified" is "reasonableness." That "reasonableness" standard,of course, has been incorporated directly into Sec. 102.144(a) above. InTyler Business Services v. NLRB, 695 F.2d 73 (4th Cir. 1982), the court,quoting from legislative history, asserts that the Government "shouldhave to make a strong showing to demonstrate that its action was reason-able." The Board notes that "reasonableness" is not to be equated with "asubstantial probability of prevailing." Jim's Big M, 266 NLRB 665 fn.l(1983).the theory that the contract did not address or permitthe unilateral multiple cancellation of trailer leases. TheGeneral Counsel argues that since lease rates underowner-operator usage are at least arguably a mandatorysubject of bargaining (Teamsters v. Oliver, 358 U.S. 283(1958)), then mass cancellation of leases (without changesin rates) is also a mandatory subject of bargaining not-withstanding that the contract gives express treatment tothe individual cancellation of leases. The General Coun-sel further argues that the contract (art. 55, sec. 18) pro-hibits schemes to "defeat the terms of the Agreementwherein the provisions as to compensation for serviceson and for use of equipment owned by owner-operatorshall be lessened"; and that DeBolt's unilateral cancella-tion can arguably be viewed as such a scheme.The collective-bargaining agreement (art. 61, sec. 7)provides a contractual mechanism whereby an employermay request economic relief for rates of compensation.The General Counsel states that the evidence shows thatthe Union informed DeBolt that all requested economicrelief, including the aforesaid cancellation of trailerleases, would have to be submitted to Eastern Confer-ence Joint Conference Review Committee under the col-lective-bargaining agreement. Thus, the General Counselurges that, in the Union's view, the contract did notallow for wholesale lease cancellation absent a specialwaiver (G.C. answer, p. 5). In support of this allegedfactual interpretation by the Union, the General Counselalso notes that DeBolt himself queried the Union's chiefofficer as to whether the Union was "sure" that DeBolthad the right to cancel the trailer leases. The GeneralCounsel argues that even the employer did not believethat there was a clear right to cancel the leases on awholesale basis. If the applicant himself was unsure, thenthe General Counsel urges that the General Counsel wassubstantially justified in prosecuting the case, based onthe reasonable interpretation of the contract advanced bythe doubts of the Applicant, itself, and supported by evi-dence indicating that it was the parties' understandingthat across-the-board lease cancellation was prohibited atleast by implication.Discussion and ConclusionsThe particular issue to which attention must be direct-ed is only whether the General Counsel was "reasona-ble" in believing that DeBolt had no right of mass can-cellation of the leases. For instance, the General Coun-sel's present introduction or reintroduction of the irrele-vant question concerning DeBolt's obligation to seek eco-nomic relief (i.e., on rates of compensation) under theterms of the contract was dealt with in the case in chiefand will not be addressed here. It was not in issue therenor is it here. Suffice it to say that the Applicant hereinwas not seeking to restructure or gain relief from wagerates; it was interested only in the unilateral cancellationof the trailer leases.Insofar as the General Counsel urges that it was sub-stantially justified in believing that the parties themselvesbelieved that mass cancellation of the leases was not anemployer contract right as the General Counsel purportsto show by alluding to matters completely de hors the302 DEBOLT TRANSFERunderlying record,6the General Counsel is on weakground. For as the General Counsel notes, by letter asearly as January 29, 1980 (R. Exh. 1), the Union advisedDeBolt as follows:Please be advised that equipment leases may be can-celled in accordance with the collective-bargainingagreement.This letter was written after a collective-bargaining meet-ing relating particularly to the existence of DeBolt's uni-lateral right of group cancellation. If DeBolt also orallyqueried Flynn (union chief negotiator) of DeBolt's rightto do so, it is not unreasonable for a small employer toseek to reaffirm that right from the Union with which itis bargaining separately.In view of what I regard to be the Union's abovestatement on lease cancellation to DeBolt as early as Jan-uary 29, 1980, in view of the collective-bargaining agree-ment, as the Board found, giving DeBolt the right, as theGeneral Counsel concedes, to cancel an individual lease,and in view of the practice of the drivers to unilaterallycancel their leases with DeBolt without bargainingthrough the Union when they believed cancellation waseconomically justified (and without the drivers attempt-ing to bargain even on an individual basis but merelygiving notice, pursuant to the contract, of cancellation), Icannot see how issuance of complaint based on mass orsimultaneous cancellations in this regard was "reasona-ble." The face of the contract and the practice of theparties is all the other way.A further problem in this case, as it may well be inother cases, is whether issuance of complaint may be de-fended on the ground that though "novel," the GeneralCounsel's theory was "reasonable" as an extension of ex-isting law. I believe it was not reasonable. If every com-plaint (not relating to factual issues) may be justified onthe ground that it was "novel" or that to award fees andexpenses would squelch vigorous enforcement by undulyburdening the General Counsel's willingness to explorenovel or close questions of law, then there will be littleground for a successful respondent (applicant) to urgethe award of fees and expenses if the General Counselcan merely articulate a logically acceptable syllogism toindicate a mere extension of existing principles. Congresshas rejected the position that awards be made to a pre-vailing party only where the Government's action wasarbitrary, frivolous, unreasonable or was continued andmaintained after it clearly became so. Robertson &Fowler, Recovering Attorneys' Fees ...Under the EqualAccess to Justice Act, 52 Tulane Law Review 903, 929; cf.Christiansburg Garment Co. v. EEOC, 434 U.S. 412(1978); H.R. Rep. No. 1418.There is sometimes a narrow line between, on the onehand, the General Counsel's reasonable exploration ofnovel and close issues ending with the statutory conclu-sion that the litigation was "substantially justified" and,on the other hand, the object of the Equal Access to Jus-6 The Union allegedly gave signed affidavits indicating that the partiesinterpreted the contract as prohibiting across-the-board cancellation oftrailer leases while Respondent, though cooperating in the investigation.refused to permit its witnesses to give sworn, signed affidavits.tice Act of awarding to applicants fees and expenses inconnection with adversary adjudication in which it haswholly prevailed. Here, I believe, the General Counsel ison the wrong side of the line. Bearing in mind that theGeneral Counsel has the burden to prove, based on theentire case,7the reasonableness of its action, it seems tome that (1) a reading of the contract which gives the Re-spondent the right of individual cancellation, (2) togetherwith direct evidence supplied by the Union (R. Exh. 1)that "equipment leases may be cancelled in accordancewith the collective-bargaining agreement," (3) the ab-sence of evidence of any subterfuge or antiunion motiva-tion in the mass cancellations but only a clear economicneed to do so, (4) in view of the conclusion that thewage rates in the leases were a matter totally irrelevantin the right to cancel, (5) that there is no contract mech-anism which required Respondent to seek union permis-sion for lease canceling (as was the case in changes inwage rates), and (6) in view of the practice of the driverswho canceled leases without bargaining through theUnion or even bargaining directly with DeBolt, I con-clude that the General Counsel was not substantially jus-tified in issuing complaint, much less in pursuing thematter thereafter. I conclude that the General Counselfailed to sustain its burden of showing, under Section102.144(a), that the "proceeding was reasonable in lawand fact," and that the General Counsel was betting on along shot. Cf. Jim's Big M, 266 NLRB 665 (1983).Fees and Expenses Incurred Prior to the EffectiveDate of EAJA, October 1, 1981The General Counsel urges that all fees and expensesincurred prior to October 1, 1981, the effective date ofEAJA, are not to be recoverable. Complaint in the un-derlying unfair labor practice case was issued on July 17,1980. My decision is dated May 26, 1981. The Board'sDecision and Order is dated January 4, 1982.7 Again, there is little doubt as to the existence of a statutory primafacie case, where, as here, it is not merely the unilateral cancellation of asingle lease, compare Brown & Connolly. Inc., 237 NLRB 271, 280 (1978),with Mike O'Connor Chevroletr, 209 NLRB 701, 703-704 (1974), but of allthe leases, and thus a mandatory subject of bargaining. Cf. Teamsters v.Oliver, 358 U.S. 283 (1958); NLRB v. Wooster Div. of Borg-Warner, 356U.S. 342, 349-350 (1958). Rather, it is the problem of the existence of adefense by contract and practice. The General Counsel cannot prove itsjustification in issuing complaint merely by relying on its prima faciecase, no matter how dazzling. It has, I believe, a right and also duty toexamine the practice of the parties and the language of collective-bar-gaining agreement, NLRB v. C & C Plywood Corp., 385 U.S. 421 (1967),for patent defenses. This, I believe, it failed to do. To argue that the con-tract waived only individual lease cancellation because it refers to theApplicant's right to cancel a "lease" (i.e., singular) under the contractmechanism rather than "leases" (i.e., plural) is disingenuous since theGeneral Counsel's argument falls if Applicant cancels consecutively, a ju-dicial instant apart. Moreover, the Union directly stated that "equipmentleases may be cancelled in accordance with the collective bargainingagreement." (R. Exh. i.) (Emphasis added.) Lastly, to rely on an infer-ence from dictum in Brown & Connolly. Inc., supra further demonstratesthat the General Counsel, at best, was concentrating only on constructinga prima facie case since in that case the unilateral change in sick leavepolicy, allegedly a violation of Sec. 8(aXS), was not met by any contractdefense. Indeed, the single breach of contract there was discriminatorilymotivated. Brown d Connolly, supra at 280. While "substantial justifica-tion" is not dependent on the General Counsel's proof of a prima faciecase, Enerhaul. Inc., 263 NLRB 890 (1982), the existence of a prima faciecase does not, ipso facto, demonstrate "substantial justification."303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhatever the value of the General Counsel's argumentby analogy growing out of Brookfield Construction Co. v.United States, 661 F.2d 159 (Court of Claims, 1981) withregard to interest on contract claims for periods prior tothe effective date of the Contract Disputes Act, in Heydtv. Citizens State Bank, 668 F.2d 444 (8th Cir. 1982), thecourt stated that EAJA applies to all fees and expensesincurred in cases pending on October 1, 1981, whetheror not the expenses were incurred before that date. Seealso Photo Data, Inc. v. Sawyer, 533 F.Supp. 348; Under-wood v. Pierce, 547 F.Supp. 256; Kennedy v. United States,542 F.Supp. 1046. By Section 102.143(a), as the Appli-cant notes, an applicant otherwise eligible, is eligible ifthere is an "adversary adjudication," defined therein asincluding an unfair labor practice proceeding "pendingbefore the Board on complaint ...at any time betweenOctober 1, 1981, and September 30, 1984." Since thecomplaint, on the General Counsel's exceptions follow-ing the May 26, 1981 decision, "was pending before theBoard" between October 1, 1981, and September 30,1984, the applicant is eligible for the award. The courtshaving consistently construed the award to include thefees and expenses incurred before October 1, 1981, forprior pending adversary adjudications, I reject the Gen-eral Counsel's argument to the contrary. Such pre-Octo-ber 1, 1981 fees and expenses are includible.Fees and Expenses Incurred Prior to the Date of Issuanceof Complaint, July 17, 1980: The General Counsel alsourges that fees and expenses incurred prior to the date ofissuance of complaint are not recoverable under the Act.The General Counsel has no power to file chargesthereby initiating a Board investigation.sThat is the solefunction and right of the Charging Party. Yet complaintsoften issue under the statute at the designation of theGeneral Counsel on matters which are not necessarilyentirely foreseeable within the subject matter of thecharge. Indeed, the complaint and the charge must be re-lated only to the extent as to negate the possibility thatthe Board is proceeding on its own initiative. NLRB v.Central Power & Light Co., 425 F.2d 1318, 1321 (5th Cir.1970). Thus, it seems to me that it would be unduly bur-densome to hold the General Counsel responsible forfees and expenses prior to issuance of complaint whenthe General Counsel has no authority or responsibilityfor the filing of the charge and therefore for the incur-ring of expenses between the time of filing of the chargeand issuance of complaint.On this point, I part company with those who wouldpermit recovery because EAJA Section 504(a)(1), Sec-tion 102.144(g) of the Rules and Regulations, permits re-coupment of fees and expenses "in connection with" theadversary proceeding. While precomplaint legal servicesare often important, indeed vital (since a forceful presen-tation by respondent's counsel can sometimes persuade aBoard Regional Director to not issue complaint), yetlogic and circumstances militate in favor of excludingprecomplaint recovery. Indeed, when a person againsts The General Counsel, when issuing complaint, is forbidden to sostray from the scope of the underlying charge as to give the appearancethat he is acting on his own. Compare NLRB v. Central Power & LightCo., 425 F.2d 1318, 1321 (5th Cir. 1970), with Exber, Inc. v. NLRB, 390F.2d 127 (9th Cir. 1968).whom a charge is filed retains counsel who charges a feeand raises expenses, such funds are ordinarily expendedwhether or not complaint issues. If these funds are ex-pended whether or not the General Counsel issues com-plaint, it cannot be said that such expenditure was in"connection with" the adversary proceeding. Indeed,where counsel is most successful and, by persuasion, to-tally avoids issuance of complaint, his services are mostprized. Yet, under EAJA, there is little room to arguethat fees and expenses under such circumstances wouldbe recoverable. Again, therefore, such precomplaint feesand expenses must be borne by the parties since they areincurred regardless of the initiation of the adversary pro-ceeding, i.e., regardless of the issuance of complaint.Further to argue that, in any event, such precomplaintfees and expenses are recoverable where complaint doesissue, is to entangle the Board in the morass of assessingthe fees and expenses attributable to those elements (ifany) ultimately appearing in the complaint compared tothe matters appearing in the charge. Better such fees andexpenses are borne by the parties and not held to be in-curred "in connection with" the adversary adjudicationfor, as above noted, since the General Counsel is power-less to control the filing of charges, they are incurredwith regard to the charges rather than the complaint.In agreeing with the General Counsel, I will thereforerecommend to the Board that it reject the Applicant'sapplication insofar as the Applicant seeks to recover forfees and expenses incurred prior to issuance of com-plaint.Fees and Expenses Incurred in the EAJAProceedingThe General Counsel contends that fees and expensessought in Respondent's application for the time spent indrafting the EAJA application and other further papersrelating thereto are not recoverable. Thus all fees in-curred after the issuance of the Board's decision, accord-ing to the General Counsel, should not be the subject ofa proper application.The General Counsel points to Section 102.144(a)which states that the eligible applicant may receive anaward for fees and expenses "incurred in connectionwith an adversary adjudication." The General Counselthen narrowly defines "adversary adjudication" to meanthe unfair labor practice proceeding only. That, I be-lieve, is not correct. As opposed to the case, supra, ofprecomplaint fees and expenses which are incurred re-gardless of issuance of complaint, further fees and ex-penses after issuance of complaint are incurred "in con-nection with" the adversary proceeding. Certainly, as amatter of grammatical construction, the fees incurred inthe attempt to collect the award concerning the underly-ing Board adjudication is an attempt "in connectionwith" the underlying adversary adjudication. Moreover,the General Counsel must bear the responsibility for Re-spondent's further incurring of fees because the GeneralCounsel has it within his power to limit such further feesand expenses. Thus, the General Counsel cannot reason-ably be heard to oppose the award of further fees andexpenses by virtue of the General Counsel's own actions.304 DEBOLT TRANSFERIn the alternative, the General Counsel argues thateven if "in connection with" includes the expenses in-curred in the EAJA proceeding, the General Counsel'sposition in the EAJA proceeding being "clearly reasona-ble," Applicant's subsequent EAJA expenses should berejected. The General Counsel having failed herein toprove the substantial justification of its issuance of com-plaint by showing its position in the proceeding to bereasonable in law and fact under Section 102.144(a), itsalternative argument becomes academic. I need not ruleon such an issue. I therefore reject the General Counsel'sarguments that further fees and expenses undertaken tosecure Applicant's right under EAJA should be ex-cluded. They are to be included. Tyler Business Services v.NLRB, 695 F.2d 73 (4th Cir. 1982).Fees and Expenses Recoverable: Respondent submitted aschedule of fees and expenses, incurred in defending theunderlying unfair labor practice case, consisting of attor-ney's fees of $5542.50 based on a total of 73.9 hours at$75 per hour (Respondent's application, Exh. C) and ex-penses of $90.88. The total application therefore is$5633.38. It appears, however, as Applicant asserts, thatit devoted time and incurred expenses in the pursuit ofthe award under EAJA in a further sum $1080 (thereforemaking its attorney's fees $6622.50) and additional ex-penses of $6.30 (making the expenses $97.18) for a grandtotal of $6719.68. This sum was itemized in its supple-ment to its application filed on or about March 26, 1982,pursuant to my order of March 19, 1982. To be deductedfrom the figure, as noted supra, are 9.5 hours at $75 perhour, the time (Application, appendix C) spent prior toissuance of complaint or $712.50. I approve the paymentof this net sum, $6008.18.At all material times subsequent to Applicant's filingits original application, the General Counsel opposed theapplication on the ground, inter alia, of Applicant's lackof eligibility. At several stages in the proceeding, I grant-ed the General Counsel's successive motions requiringand directing Applicant to supply further evidence of itseligibility and particularly regarding affiliation of otherentities and the effects of aggregating their net worth andnumber of employees with Applicant's, pursuant to theterms of Section 102.143(g), supra, of the Rules and Reg-ulations. Thus, I regarded as meritorious the GeneralCounsel's request for further information, all of whichApplicant supplied. The result, however, as above noted,was the General Counsel's concession that Applicant wasan "eligible" petitioner.Applicant, on May 12, 1983, submitted a "Second Sup-plement to Application for Award of Fees and Ex-penses" requesting a total of $1809.15 ($1725 additionalin fees; $84.15 in additional expenses) substantially forthe time spent and expenses incurred in meeting the Gen-eral Counsel's proper requests for proof of eligibilitybased on lack of affiliation.9The General Counsel's response, dated May 26, 1983,opposes this supplementary application, inter alia, on theground that these additional fees and expenses flow frominaccuracies and errors in information which Applicantwas required to supply with its application, and to reim-burse Applicant therefor would be inequitable.I agree. While the burden of proof to avoid an award"to an eligible applicant" is on the General Counsel (byshowing the General Counsel's position to have been"reasonable" in law and fact)'°the burden of proof as to"eligibility" under Section 102.147(f)0I clearly is on Ap-plicant for such "full disclosure ...sufficient to deter-mine whether the applicant qualifies" that it originallyfailed to do so but incurred fees and expenses in its suc-cessful effort to prove eligiblity was its own doing. TheGeneral Counsel should not shoulder a financial burdenplaced by the Rules on Applicant. Thus, I recommendthat the Board deny the additional fees and expenses Ap-plicant incurred to demonstrate its eligibility, notwith-standing it ultimately proved such eligibility, because ofApplicant's repeated intermediate failure to submit proofthereof.It is therefore my recommended'2ORDERThat Applicant be awarded $6008.18 pursuant to itsEAJA application, as amended.9 Since the aggregated net worth and number of employees were ulti-mately found not disqualifying under the Rules, it was not necessary topass on the legal question of affiliation. Yet, in spite of Applicant's origi-nal denial of any affiliation, there is little question that the evidence, re-vealed by Applicant, showed that the General Counsel's successive re-quests for proof of lack of affiliation were reasonable.'O Sec. 102.144(a)."I "Each applicant ... must provide with its application a detailed ex-hibit showing the net worth of the applicant and any affiliates. .... Theexhibit may be in any form convenient to the applicant that provides fulldisclosure of the applicant's and its affiliates assets and liabilities and issufficient to determine whether the applicant qualifies under the stand-ards in this part." (Emphasis added.) But cf. Hensley v. Eckerhart, 31 FEPCases 1169, citing Dav/s v. County of Los Angeles, DC, Calif. 1974, 8 FEPCases 244, permitting a fee award covering "all time reasonably expendedin pursuit of the ultimate result."II If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.41 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.305